Judge Birch
delivered the opinion of the court.
The St. Louis perpetual insurance company, having an execution against Ames, garnisheed the plaintiffs in error—defendants below. In answer to the usual interrogatories, the defendants admitted, that having been indebted to O’Fallon in the sum of three hundred and seventyffive dollars, for rent, and Ames having presented an order upon them for that sum, they verbally agreed to pay it to him.
Matters stood thus until they were garnisheed, after which the order was returned to O’Fallon, upon whose requisition, and to whom, they paid the money.
If this had been u a bill of exchange ” instead of “ an order,” whilst a written acceptance would have been necessary (under our statute) to have charged the defendants below with the liabilities which pertain to “ acceptors, ” we apprehend it would have been unnecessary in an equitable proceeding like the present. Be this as it may, a verbal acceptance of such “ an order, ” or even a verbal agreement admitted all round, whereby one man assumes to pay to a third person the debt which he owes to another, is not deemed to be within the statute of frauds, and is no less binding and conclusive upon the parties than if the whole had been in writing.
Not doubting, therefore, that the. defendants were legally indebted to Ames at the time they were garnisheed, the judgment of the court of common pleas, which rightfully found them liable to the authorised proceedings of his creditors, is affirmed, with costs.